





Exhibit 10.33



AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


This Amended and Restated Executive Employment Agreement (this “Agreement”) is
entered into as of the date set forth on the signature page hereto (the
“Effective Date”) by and between Weatherford Management Company Switzerland LLC,
a Swiss limited liability company (the “Company”), and the individual signing as
“Executive” on the signature page hereto (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company is a wholly-owned subsidiary of Weatherford International
plc, an Irish public limited company and the publicly traded holding company of
the Weatherford group of companies (“Weatherford Ireland”);


WHEREAS, the Board of Directors of Weatherford Ireland has previously determined
that it is in the best interests of Weatherford Ireland and its shareholders to
induce and/or retain the employment of the Executive by the Company, as
contracting party, for the long-term benefit of Weatherford Ireland and its
Affiliate companies (collectively, the “Affiliated Companies”);


WHEREAS, the Company desires to continue to employ the Executive on the terms
set forth below to provide services to Weatherford Ireland and its Affiliated
Companies, and the Executive is willing to accept such continued employment and
provide such services on the terms set forth in this Agreement; and


WHEREAS, following the effective date of this Agreement, the Executive will be
seconded to the employment of Weatherford U.S., L.P.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto do hereby agree that:


1.
Certain Definitions.



(a)“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.


(b)“Annual Bonus” shall mean the Executive’s annual bonus under the then-current
annual incentive plan of the Weatherford Ireland and any of its Affiliated
Companies.


(c)“Annual Bonus Amount” shall mean the amount of the Annual Bonus, if any, paid
or provided in any form (whether in cash, securities or any combination thereof)
by the Company or any Affiliated Company to or for the benefit of the Executive
for services rendered or labor performed during a fiscal year of the Company (it
being understood that if an Annual Bonus is paid in multiple installments for a
year, all such installments shall be aggregated as a single payment for that
year in determining the Annual Bonus Amount). The Executive’s Annual Bonus
Amount shall be determined by including any portion thereof that the Executive
could have received in cash or securities in lieu of (i) any elective deferrals
made by the Executive pursuant to all nonqualified deferred compensation plans
or (ii) elective contributions made on the Executive’s behalf by the Company
pursuant to a qualified cash or deferred arrangement (as defined in section
401(k) of the Code) or pursuant to a plan maintained under section 125 of the
Code.









______________________________________________________________________________________________________
- Executive Employment Agreement



--------------------------------------------------------------------------------



(d)“Applicable Multiple” shall mean the number identified as such on the
signature page hereto.


(e)“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
 
(f)“Board” shall mean the Board of Directors of Weatherford Ireland.


(g)“Cause” shall mean:


(i)the willful and continued failure of the Executive to substantially perform
the Executive’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness or anticipated failure after
the issuance of a Notice of Breach for Good Reason by the Executive pursuant to
Section 4(d)), after a written demand for substantial performance is delivered
to the Executive by the Board which specifically identifies the manner in which
the Executive has not substantially performed the Executive’s duties; or


(ii)the Executive willfully engaging in illegal conduct or gross misconduct
which is materially and demonstrably injurious to Weatherford Ireland or any of
its Affiliated Companies.


No act, or failure to act, on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company or Weatherford Ireland. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the instructions of the Chief Executive Officer of Weatherford
Ireland or based upon the duly informed advice of outside or inside counsel for
Weatherford Ireland shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company
and Weatherford Ireland. The cessation of employment of the Executive shall not
be deemed to be for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Executive, and the Executive is given an opportunity,
together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail.
(h)“Change of Control” shall be deemed to have occurred if any event set forth
in any one of the following paragraphs shall have occurred:


(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
twenty percent (20%) or more of either (A) the then outstanding ordinary shares
of Weatherford Ireland (the “Outstanding Ordinary Shares”) or (B) the combined
voting power of the then outstanding voting securities of Weatherford Ireland
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”), excluding any Person who becomes such a Beneficial Owner in
connection with a transaction that complies with clauses (A), (B) and (C) of
paragraph (iii) below;


(ii)individuals, who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least two-thirds (2/3)
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
Weatherford Ireland’s shareholders, was approved by a vote of at least
two-thirds (2/3) of the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or



- Executive Employment Agreement
2

--------------------------------------------------------------------------------



threatened election contest with respect to the election or removal of directors
or any other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;


(iii)the consummation of an acquisition, reorganization, reincorporation,
redomestication, merger, amalgamation, consolidation, plan or scheme of
arrangement, exchange offer, business combination or similar transaction of
Weatherford Ireland or any of its Subsidiaries or the sale, transfer or other
disposition of all or substantially all of the Weatherford Ireland Assets (any
of which, a “Corporate Transaction”), unless, following such Corporate
Transaction or series of related Corporate Transactions, as the case may be, (A)
all of the individuals and Entities who were the Beneficial Owners,
respectively, of the Outstanding Ordinary Shares and Outstanding Voting
Securities immediately prior to such Corporate Transaction own or beneficially
own, directly or indirectly, more than sixty-six and two-thirds percent
(66-2/3%) of, respectively, the Outstanding Ordinary Shares and the combined
voting power of the Outstanding Voting Securities entitled to vote generally in
the election of directors (or other governing body), as the case may be, of the
Entity resulting from such Corporate Transaction (including, without limitation,
an Entity (including any new parent Entity) which as a result of such
transaction owns Weatherford Ireland or all or substantially all of the
Weatherford Ireland Assets either directly or through one (1) or more
Subsidiaries or Entities) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Ordinary Shares and the Outstanding Voting Securities, as the case may be, (B)
no Person (excluding any Entity resulting from such Corporate Transaction or any
employee benefit plan (or related trust) of Weatherford Ireland or such Entity
resulting from such Corporate Transaction) beneficially owns, directly or
indirectly, twenty percent (20%) or more of, respectively, the then outstanding
shares of common stock of the Entity resulting from such Corporate Transaction
or the combined voting power of the then outstanding voting securities of such
Entity except to the extent that such ownership existed prior to the Corporate
Transaction and (C) at least two-thirds (2/3) of the members of the board of
directors (or other governing body) of the Entity resulting from such Corporate
Transaction were members of the Incumbent Board at the time of the approval of
such Corporate Transaction; or


(iv)approval or adoption by the Board or the shareholders of Weatherford Ireland
of a plan or proposal which could result directly or indirectly in the
liquidation, transfer, sale or other disposal of all or substantially all of the
Weatherford Ireland Assets or the dissolution of Weatherford Ireland, excluding
any transaction that complies with clauses (A), (B) and (C) of paragraph (iii)
above.


(i)“Code” shall mean the Internal Revenue Code of 1986, as amended.


(j)“Company” shall have the meaning set forth in the preamble, and shall include
(but not be limited to) any Entity into which the Company is merged,
consolidated or amalgamated.


(k)“Disability” shall mean the absence of the Executive from performance of the
Executive’s duties with the Company on a substantial basis for one hundred
twenty (120) calendar days within any 12 month period as a result of incapacity
due to mental or physical illness.


(l)“Employment Period” shall mean the period commencing on the Effective Date
and ending on the third anniversary of the Effective Date; provided, however,
that commencing on the third anniversary of the Effective Date and on each
subsequent annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Employment Period shall be automatically
extended so as to terminate one (1) year after such Renewal Date, unless at
least 120 days prior to the Renewal Date the Company shall give notice to the
Executive that the Employment Period shall not be so extended.



- Executive Employment Agreement
3

--------------------------------------------------------------------------------



(m)“Entity” shall mean any corporation, partnership, association, joint-stock
company, limited liability company, trust, unincorporated organization or other
business entity.


(n)“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended from time to time.


(o)“Good Reason” shall mean the occurrence of any of the following:


(i)the assignment to the Executive of any position, authority, duties or
responsibilities materially inconsistent with the Executive’s position
(including offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 3(a), or any other action by the
Company, Weatherford Ireland or any Subsidiary which results in a material
diminution in such position, authority, duties or responsibilities (including,
in connection with a Change of Control or other Corporate Transaction in which
Weatherford Ireland’s ordinary shares may cease to be publicly traded, Executive
being assigned to any position (including offices, titles and reporting
requirements), authority, duties or responsibilities that are not at or with the
ultimate parent company engaged in the business of the successor to Weatherford
Ireland or the corporation or other Entity surviving or resulting from such
Corporate Transaction), excluding for this purpose an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by
Weatherford Ireland or the Company promptly after receipt of notice thereof
given by the Executive; provided that any alteration by the Company or
Weatherford Ireland of Executive’s position, authority, duties or
responsibilities shall not constitute Good Reason if the Executive continues to
report directly to a Senior Vice President, an Executive Vice President or more
senior executive officer of Weatherford Ireland;


(ii)any material failure by the Company or any Subsidiary to comply with any of
the provisions of this Agreement (including, without limitation, its obligations
under Section 3(a)), other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company or any
Subsidiary, as appropriate, promptly after receipt of notice thereof given by
the Executive; or
(iii)[reserved];


(iv)any failure by the Company to comply with and satisfy Section 13(c)
(regarding assumption of this Agreement by a successor); or


(v)the Company’s giving of notice to the Executive that the Employment Period
shall not be extended.


provided, that no such event described in (i) through (iv) above shall
constitute “Good Reason” if the Company cures such event within thirty (30) days
following the Company’s receipt of a Notice of Breach asserting that such event
constitutes Good Reason; and provided, further, that no event described in (i)
through (iv) above shall constitute “Good Reason” unless the Company receives a
Notice of Breach within ninety (90) days following the date such Executive
obtains actual knowledge of such event (or such longer period as Executive and
the Company may agree to allow for reasonable investigation and remedy of such
event).


(p)“IRS” shall mean the U.S. Internal Revenue Service.


(q)“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) Weatherford Ireland or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under a Benefit Plan of
Weatherford Ireland or any of its Affiliated Companies, (iii) an underwriter
temporarily holding securities pursuant to an



- Executive Employment Agreement
4

--------------------------------------------------------------------------------



offering by Weatherford Ireland of such securities, or (iv) a corporation or
other Entity owned, directly or indirectly, by the shareholders of Weatherford
Ireland in the same proportions as their ownership of ordinary shares of
Weatherford Ireland.


(r)“Section 409A” means Section 409A of the Code and the final Department of
Treasury regulations issued thereunder.


(s)“Section 409A Amounts” means those amounts that are deferred compensation
subject to Section 409A.


(t)“Separation From Service” shall have the meaning ascribed to such term in
Section 409A.


(u)“Specified Employee” shall have the meaning ascribed to such term in
Section 409A.


(v)“Subsidiary” shall mean any majority-owned subsidiary of Weatherford Ireland
or any majority-owned subsidiary thereof, or any other Entity in which
Weatherford Ireland owns, directly or indirectly, a significant financial
interest provided that the Chief Executive Officer of Weatherford Ireland
designates such Entity to be a Subsidiary for the purposes of this Agreement.
   
(w)“Weatherford Ireland” shall have the meaning set forth in the recitals, and
shall include (but not be limited to) any Entity into which Weatherford Ireland
is merged, consolidated or amalgamated, or any Entity otherwise resulting from a
Corporate Transaction.


(x)“Weatherford Ireland Assets” shall mean the assets (of any kind) owned by
Weatherford Ireland, including, without limitation, the securities of any
Subsidiaries and any of the assets owned by any Subsidiaries.


2.Employment Period. The Company hereby agrees that the Company will continue to
employ the Executive, and the Executive hereby agrees to continue to be employed
by the Company subject to the terms and conditions of this Agreement during the
Employment Period. During the Employment Period, Executive expressly agrees that
Executive may be seconded to the employment of Weatherford U.S., L.P. (or such
other Affiliate as specifically agreed by the Executive) (the “Seconded
Affiliate Company”), but without prejudice to the Company’s or Weatherford
Ireland’s obligations or the Executive’s rights under this Agreement. The
Executive shall carry out Executive’s duties as if they were duties to be
performed on behalf of the Company. Each Seconded Affiliate Company shall be
subject to all of the obligations and agreements of the Company under this
Agreement and the Company shall be responsible for actions and inactions of the
Seconded Affiliate Company. Any breach or failure to abide by the terms and
conditions of this Agreement by a Seconded Affiliate Company shall be deemed to
constitute a breach or failure to abide by the Company.


3.Terms of Employment.


(a)Position and Duties.


(i)During the Employment Period, the Executive’s position with the Company
(including offices, titles, reporting requirements, authority, duties and
responsibilities) shall be as identified on the signature page hereto or as
shall be revised by the Company.









- Executive Employment Agreement
5

--------------------------------------------------------------------------------



(ii)During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and Weatherford Ireland and its Affiliated Companies, as
applicable, to the extent necessary to discharge the responsibilities assigned
to the Executive hereunder, to use the Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities. During the Employment
Period it shall not be a violation of this Agreement for the Executive to (A)
serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities in clause (A), (B),
and (C) together do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
such activities have been conducted by the Executive prior to the date hereof,
the continued conduct of such activities (or the conduct of activities similar
in nature and scope thereto) subsequent to the date hereof shall not thereafter
be deemed to interfere with the performance of the Executive’s responsibilities
hereunder.


(b)Compensation.


(i)Base Salary. During the Employment Period, the Executive shall receive an
annual base salary equal to the current base salary being received by the
Executive (“Annual Base Salary”), which shall be paid at a monthly rate. During
the Employment Period, the Annual Base Salary shall be reviewed no more than
twelve (12) months after the last salary increase awarded to the Executive prior
to the date hereof and thereafter at least annually; provided, however, that a
salary increase shall not necessarily be awarded as a result of such review. Any
increase in Annual Base Salary may not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced. The term “Annual Base Salary” as utilized in this Agreement shall
refer to Annual Base Salary as may be in effect from time to time.


(ii)Annual Bonus. The Executive shall be eligible for an Annual Bonus for each
fiscal year ending during the Employment Period on the same basis as other
executive officers under Weatherford Ireland’s then-current executive officer
annual incentive program. Each such Annual Bonus shall be paid no later than two
and a half (2½) months after the end of the fiscal year for which the Annual
Bonus is awarded.
(iii)Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs in which similarly situated
executive officers of Weatherford Ireland and its Affiliated Companies
participate.


(iv)Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible to participate in
and shall receive all benefits under and participate in all welfare benefit and
retirement plans, practices, policies and programs provided by Weatherford
Ireland and its Affiliated Companies (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs) in which
similarly situated executive officers of Weatherford Ireland and its Affiliated
Companies participate or which they receive. For the avoidance of doubt,
Executive shall not participate in any “closed,” “frozen” or “suspended” plans
or receive any compensation or benefits related to such plans, unless Executive
is participating or receiving a related benefit as of the Effective Date in
which case such participation or related benefit shall continue pursuant to the
existing terms.



- Executive Employment Agreement
6

--------------------------------------------------------------------------------



(v)Fringe Benefits. During the Employment Period, the Executive shall be
entitled to receive such fringe benefits as similarly situated executive
officers of Weatherford Ireland and its Affiliated Companies receive.


(vi)Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of Weatherford Ireland and its Affiliated Companies in effect for the
Executive on the date hereof.
  
(vii)Vacation. During the Employment Period, the Executive shall be entitled to
at least four weeks paid vacation or such greater amount of paid vacation as may
be applicable to the executive officers of Weatherford Ireland and its
Affiliated Companies.


(viii)Deferred Compensation Plan. During the Employment Period, the Executive,
if participating as of the Effective Date, shall be entitled to continue to
participate in any deferred compensation or similar plans of Weatherford Ireland
and its Affiliated Companies.


(c)Termination of Prior Agreements. The Executive acknowledges and agrees that
this Agreement is being executed in replacement of any and all prior employment
agreements existing between the Executive, the Company, Weatherford Ireland or
any Affiliated Company (the “Prior Agreements”). As a result, the Executive and
the Company agree that the Prior Agreements are hereby terminated and of no
further force and effect.


4.Termination of Employment.


(a)Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period, it may provide the Executive with written notice
in accordance with Section 14(b) of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective thirty (30) days after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that within the thirty
(30)-day period after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. In addition, if a physician
selected by the Executive determines that the Disability of the Executive has
occurred, the Executive (or Executive’s representative) may provide the Company
with written notice in accordance with Section 14(b) of the Executive’s
intention to terminate Executive’s employment. In such event, the Disability
Effective Date shall be thirty (30) days after receipt of such notice by the
Company.


(b)Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause.


(c)Good Reason. The Executive’s employment may be terminated by the Executive at
any time during the Employment Period for Good Reason or without Good Reason.


(d)Notice of Breach and Notice of Termination. Any termination during the
Employment Period by the Company or by the Executive shall be communicated by
notice in writing to the other party hereto given in accordance with Section
14(b). For purposes of this Agreement, a “Notice of Breach” means a written
notice from the Executive to the Company which (i) indicates the specific
provision in this Agreement that the Executive contends the Company has
breached, and (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances the Executive claims provide the basis for the breach.



- Executive Employment Agreement
7

--------------------------------------------------------------------------------



For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date, in the case of a notice by the Company, shall
be not more than 120 days after the giving of such notice). The failure by the
Executive or the Company to set forth any fact or circumstance which contributes
to a showing of Good Reason or Cause shall not waive any right of the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder. If a breach exists
and a Notice of Breach is timely delivered hereunder, it shall automatically
later become a Notice of Termination if the Company fails to cure the event
described in the Notice of Breach within thirty (30) days of receipt of the
Notice of Breach.


(e)Date of Termination. “Date of Termination” shall mean:


(i)if the Executive’s employment is terminated other than by reason of death or
Disability, the date of receipt of the Notice of Termination or any later date
specified therein (or, in the event the Executive has a Separation From Service
without the delivery of a Notice of Termination, then the date of such
Separation From Service), as the case may be; provided that in the case of a
termination by the Executive for Good Reason, such Notice of Breach shall be
deemed void if the Company cures the matter giving rise to Good Reason pursuant
to the proviso in Section 1(o); and


(ii)if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.


5.Obligations of the Company Upon Termination.


(a)Benefit Obligation and Accrued Obligation Defined. For purposes of this
Agreement, “Benefit Obligation” shall mean all benefits to which the Executive
(or Executive’s designated beneficiary or legal representative, as applicable)
is entitled or vested (or becomes entitled or vested as a result of termination)
under the terms of all employee benefit and compensation plans, agreements,
arrangements, programs, policies, practices, contracts or agreements of
Weatherford Ireland and its Affiliated Companies (collectively, “Benefit Plans”)
in which the Executive is a participant as of the Date of Termination and to the
extent not theretofore paid or provided. “Accrued Obligation” means the sum of
(i) the Executive’s Annual Base Salary through the Date of Termination for
periods through but not following Executive’s Separation From Service and
(ii) any accrued vacation pay earned by the Executive, in each case, to the
extent not theretofore paid.


(b)Death, Disability, Good Reason or Other than For Cause. If, during the
Employment Period, the Executive’s employment is terminated by reason of the
Executive’s death or Disability, by the Company for any reason other than for
Cause or by the Executive for Good Reason:


(i)The Company shall, subject to the Executive’s execution of a release of
claims in favor of Weatherford Ireland and its Affiliated Companies and its
their respective Officers and Directors in a form provided by the Company, pay
(or cause to be paid) to the Executive (or Executive’s heirs, beneficiaries or
representatives as applicable), (A) in a lump sum in cash (I) the Accrued
Obligation within thirty (30) days after the Date of Termination and (II) the
Benefit Obligation at the times specified in and in accordance with the terms of
the applicable Benefit Plans, and (B) at the times specified in clause (iv), the
following amounts:



- Executive Employment Agreement
8

--------------------------------------------------------------------------------



(I)     an amount equal to the Executive’s Annual Base Salary through the Date
of Termination for periods following Executive’s Separation From Service to the
extent not theretofore paid;


(II)     an amount equal to the product of (i) the Annual Bonus Amount that
would be payable in respect of the fiscal year during which the termination
occurs (and annualized for any fiscal year consisting of less than twelve
(12) months) based on actual performance for the full fiscal year and (ii) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is three
hundred sixty-five (365); and


(III)     an amount equal to the Applicable Multiple (or, in the event of a
termination due to death or Disability or pursuant to clause (v) of the
definition of “Good Reason” the Company’s failure to extend the Employment
Period then the number “one” shall be substituted for the Applicable Multiple)
times the sum of (i) the Annual Base Salary received by the Executive as of the
Date of Termination and (ii) the Executive’s target Annual Bonus for the fiscal
year during which the termination occurs.


(ii)For a period of time equal to one year multiplied by the Applicable Multiple
from the Executive’s Date of Termination, or such longer period as may be
provided by the terms of the appropriate plan, program, practice or policy, the
Company shall continue dental and health benefits to the Executive and the
Executive’s family equal to those which would have been provided to them in
accordance with the dental and health insurance plans, programs, practices and
policies described in Section 3(b)(iv) if the Executive’s employment had not
been terminated; provided, however, that with respect to any of such dental and
health insurance plans, programs, practices or policies requiring an employee
contribution, the Executive (or Executive’s heirs or beneficiaries as
applicable) shall continue to pay the monthly employee contribution for same,
and provided further, that if the Executive becomes re-employed by another
employer and is eligible to receive dental and health insurance benefits under
another employer provided plan, the dental and health insurance benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. If any of the dental and health
insurance benefits specified in this Section 5(b)(ii) are taxable to the
Executive and are not exempt from Section 409A, the following provisions shall
apply to the reimbursement or provision of such benefits. The Executive shall be
eligible for reimbursement on an in-kind basis, during the period described in
the first sentence of this Section 5(b)(ii). The amount of such benefit expenses
eligible for reimbursement or the in-kind benefits provided under this Section
5(b)(ii), during the Executive’s taxable year will not affect the expenses
eligible for reimbursement, or the benefits to be provided, in any other taxable
year (with the exception of applicable lifetime maximums applicable to medical
expenses or medical benefits described in Section 105(b) of the Code). The
Executive’s right to reimbursement or direct provision of benefits under this
Section 5(b)(ii) is not subject to liquidation or exchange for another benefit.
To the extent that the benefits provided to the Executive pursuant to this
Section 5(b)(ii) are taxable to the Executive and are not otherwise exempt from
Section 409A, any reimbursement amounts to which the Executive would otherwise
be entitled under this Section 5(b)(ii) during the first six (6) months
following the date of the Executive’s Separation From Service shall be
accumulated and paid to the Executive on the date that is six (6) months
following the date of Executive’s Separation From Service. All reimbursements by
the Company under this Section 5(b)(ii) shall be paid no later than the earlier
of (i) the time periods described above and (ii) the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred by the
Executive.


(iii)The Company shall, at its sole expense as incurred, provide the Executive
with reasonable outplacement services (up to a maximum of $35,000) from a
provider selected by the Company. The Company shall directly pay the provider
the fees for such outplacement services. The period during which such
outplacement services shall be provided to the Executive at the expense of the
Company shall



- Executive Employment Agreement
9

--------------------------------------------------------------------------------



not extend beyond the last day of the second taxable year of the Executive
following the taxable year of the Executive during which Executive incurs a
Separation From Service.


(iv)The Company shall pay or provide to the Executive the amounts or benefits
specified in Section 5(b)(i) thirty (30) days following the date of the
Executive’s Separation From Service if Executive is not a Specified Employee on
the date of Executive’s Separation From Service or on the date that is six (6)
months following the date of Executive’s Separation From Service if Executive is
a Specified Employee; provided, however, that the pro-rata bonus payment
described under Section 5(b)(i)(II) shall be paid at the time when the Annual
Bonus for such year would normally be paid pursuant to Section 3(b)(ii).


(v)If the Executive is a Specified Employee, on the date that is six (6) months
following the Executive’s Separation From Service, the Company shall pay to the
Executive, in addition to the amounts reflected in clause (iv), an amount equal
to the interest that would be earned on the amounts specified in
Section 5(b)(i).


(c)Cause. If the Executive’s employment is terminated for Cause during and prior
to the expiration of the Employment Period, this Agreement shall terminate
without further obligations to the Executive, other than the obligation to pay
to the Executive (i) (A) the Accrued Obligation and (B) the Benefit Obligation
in accordance with the terms of the applicable Benefit Plans, and (ii)
Executive’s Annual Base Salary through the Date of Termination for periods
following Executive’s Separation From Service on the date that is thirty
(30) days following the date of the Executive’s Separation From Service if
Executive is not a Specified Employee or on the date that is six (6) months
following the date of Executive’s Separation From Service if Executive’s is a
Specified Employee.


(d)Termination by Executive Other Than for Good Reason. If the Executive
voluntarily terminates Executive’s employment during and prior to the expiration
of the Employment Period for any reason other than for Good Reason, the
Executive’s employment shall terminate without further obligations to the
Executive, other than the obligation to pay to the Executive (i)  the Accrued
Obligation, (ii) the Benefit Obligation, (iii) Executive’s Annual Base Salary
through the Date of Termination for periods following Executive’s Separation
From Service, and (iv)  the rights provided in Section 6. The Accrued Obligation
shall be paid to the Executive in a lump sum in cash within thirty (30) days
after the Date of Termination and the Benefit Obligation shall be paid in
accordance with the terms of the applicable Benefit Plans. The Company shall pay
to the Executive the amount specified in clause (iii) on the date that is thirty
(30) days following the date of the Executive’s Separation From Service if
Executive is not a Specified Employee or on the date that is six (6) months
following the date of Executive’s Separation From Service if Executive is a
Specified Employee.


6.Other Rights. Except as provided herein, nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by Weatherford Ireland or its Affiliated
Companies and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any plan,
contract or agreement with Weatherford Ireland or any of its Affiliated
Companies. Except as otherwise expressly provided herein, amounts which are
vested benefits, which vest according to the terms of this Agreement or which
the Executive is otherwise entitled to receive under any Benefit Plans or any
other plan, policy, practice or program of or any contract or agreement with the
Weatherford Ireland or any of its Affiliated Companies prior to, at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice, program, contract or agreement. If any severance
payments are required to be paid to the Executive in conjunction with severance
of employment under federal, state or local law, the severance payments paid to
the Executive under this Agreement will be deemed to be in satisfaction of any
such statutorily required



- Executive Employment Agreement
10

--------------------------------------------------------------------------------



benefit obligations to the extent that doing so would not result in an
acceleration of payment of nonqualified deferred compensation that is prohibited
under Section 409A.


7.Full Settlement.


(a)No Rights of Offset. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others.


(b)No Mitigation Required. The Company agrees that, if the Executive’s
employment with the Company terminates, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Agreement. Further, except as
specified in Section 5(b)(ii), the amount of any payment or benefit provided for
in this Agreement shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.


(c)Legal Fees. The Company agrees to pay promptly as incurred, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest by Weatherford Ireland, the Company
or the Executive of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereto (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), provided that the Executive shall agree and
undertake to reimburse the Company for such amounts paid if, but only if, the
Executive is determined to have acted in bad faith in connection with the legal
dispute, as determined in a final, non-appealable decision by a court of
competent jurisdiction. The legal fees or expenses that are subject to
reimbursement pursuant to this Section 7(c) shall not be limited as a result of
when the fees or expenses are incurred. The amount of legal fees or expenses
that is eligible for reimbursement pursuant to this Section 7(c) during a given
taxable year of the Executive shall not affect the amount of expenses eligible
for reimbursement in any other taxable year of the Executive. The right to
reimbursement pursuant to this Section 7(c) is not subject to liquidation or
exchange for another benefit. Any amount to which the Executive is entitled to
reimbursement under this Section 7(c) during the first six (6) months following
the date of the Executive’s Separation From Service shall be accumulated and
paid to the Executive on the date that is six (6) months following the date of
Executive’s Separation From Service. All reimbursements by the Company under
this Section 7(c) shall be paid no later than the earlier of (i) the time
periods described above and (ii) the last day of the Executive’s taxable year
next following the taxable year in which the expense was incurred by the
Executive.


8.Certain Additional Payments by the Company.


(a)In the event that part or all of the consideration, compensation or benefits
to be paid to the Executive under this Agreement together with the aggregate
present value of payments, consideration, compensation and benefits under all
other plans, arrangements and agreements applicable to the Executive, constitute
“excess parachute payments” under Section 280G(b) of the Code subject to an
excise tax under Section 4999 of the Code (collectively, the “Parachute Amount”)
the amount of excess parachute payments which would otherwise be payable to the
Executive or for the Executive’s benefit under this Agreement shall be reduced
to the extent necessary so that no amount of the Parachute Amount is subject to
an excise tax under Section 4999 (the “Reduced Amount”); provided that such
amounts shall not be so reduced if, without such reduction, the Executive would
be entitled to receive and retain, on a net after tax basis (including,



- Executive Employment Agreement
11

--------------------------------------------------------------------------------



without limitation, after any excise taxes payable under Section 4999), an
amount of the Parachute Amount which is greater than the amount, on a net after
tax basis, that the Executive would be entitled to retain upon receipt of the
Reduced Amount.


(b)If the determination made pursuant to Section 8(a) results in a reduction of
the payments that would otherwise be paid to the Executive except for the
application of Section 8(a), such reduction in payments due under this Agreement
shall be first applied to reduce any cash severance payments that the Executive
would otherwise be entitled to receive hereunder and shall thereafter be applied
to reduce other payments and benefits in a manner that would not result in
subjecting Executive to additional taxation under Section 409A of the Code.
Within ten days following such determination, but not later than thirty days
following the date of the event under Section 280G(b)(2)(A)(i), the Company
shall pay or distribute to the Executive or for the Executive’s benefit such
amounts as are then due to the Executive under this Agreement and shall promptly
pay or distribute to the Executive or for his benefit in the future such amounts
as become due to Executive under this Agreement.


9.Confidential Information. The Company agrees to provide Executive secret or
confidential information, knowledge or data relating to Weatherford Ireland and
its Affiliated Companies during Executive’s employment. The Executive shall hold
in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to Weatherford Ireland or
any of its Affiliated Companies, and their respective businesses, which shall
have been obtained by the Executive during the Executive’s employment by the
Company, Weatherford Ireland or any of its Affiliated Companies, provided that
it shall not apply to information which is or shall become public knowledge
(other than by acts by the Executive or representatives of the Executive in
violation of this Agreement), information that is developed by the Executive
independently of such information, or knowledge or data or information that is
disclosed to the Executive by a third party under no obligation of
confidentiality to the Company. After termination of the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it. In no event shall an asserted violation of
the provision of this Section 9 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.


10.Work Product.


(a)Executive acknowledges that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable) which relate to the Company’s,
Weatherford Ireland’s or any of its Affiliated Companies’ actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by the Executive while employed by
the Company, Weatherford Ireland or any of its Affiliated Companies (“Work
Product”) belong to the Company, Weatherford Ireland and/or such Affiliated
Company. Executive shall promptly disclose such Work Product to the Company and
perform all actions reasonably requested by the Company (whether during or after
employment) to establish and confirm such ownership (including, without
limitation, the execution of assignments, consents, powers of attorney and other
instruments).


(b)Notwithstanding the obligations set forth in Section 9 and this Section 10,
after termination of the Executive’s employment with the Company, the Executive
shall be free to use Residuals of the Company’s confidential information and
Work Product for any purpose, subject only to its obligations with respect to
disclosure set forth herein and any copyrights and patents of the Company. The
term “Residuals” means information in non-tangible form that may be retained in
the unaided memory of the Executive derived



- Executive Employment Agreement
12

--------------------------------------------------------------------------------



from the Company’s confidential information and Work Product to which the
Executive has had access during the Executive’s employment with the Company. The
Executive may not retain or use the documents and other tangible materials
containing the Company’s, Weatherford Ireland’s and or any its Affiliated
Companies’ confidential information or Work Product after the termination of the
Executive’s employment with the Company.


11.Non-Competition; Non-Solicitation. The Executive acknowledges and recognizes
the highly competitive nature of the businesses of the Company, Weatherford
Ireland and its Affiliated Companies, and agrees that to protect the Company’s,
Weatherford Ireland’s and its Affiliated Companies’ confidential information it
is necessary to enter into restrictive covenants as follows:


(a)During the Employment Period and for a period of one year following the date
Executive ceases to be employed by the Company (the “Restricted Period”),
Executive shall not accept employment with or render services to any
Unauthorized Competitor as a director, officer, agent, employee, independent
contractor or consultant. In order to protect the Company’s good will and other
legitimate business interests (which for avoidance of doubt includes the
protection of the good will of Weatherford Ireland and its Subsidiaries),
provide greater flexibility to Executive in obtaining other employment and to
provide both parties with greater certainty as to their obligations hereunder,
the parties agree that Executive shall not be prohibited from accepting
employment anywhere in the world with any company or other enterprise except an
Unauthorized Competitor. For purposes of this Agreement, an “Unauthorized
Competitor” means Schlumberger Limited, Halliburton Company and Baker Hughes
Inc., including any and all of their parents, subsidiaries, affiliates, joint
ventures, divisions, successors, or assigns. Notwithstanding the foregoing, the
non-competition restrictions set forth in this Section 11(a) shall not apply if
the Executive terminates employment for any reason within one year following a
Change of Control. Additionally, if Executive voluntarily terminates employment
other than for Good Reason, the non-competition restrictions set forth in this
Section 11(a) shall apply only if (i) the Company notifies the Executive of its
intent to enforce the provisions of this Section 11(a) within 15 days following
the Executive’s Separation From Service and (ii) the Company pays the Executive
a lump sum amount on the date that is 30 days following the date of the
Executive’s Separation From Service (if the Executive is not a Specified
Employee on the date of such Separation From Service), or on the date that is
six months following the Executive’s Separation From Service (if the Executive
is a Specified Employee on the date of such Separation From Service) with the
Interest Amount credited thereon, equal to the sum of (x) the Annual Base Salary
received by the Executive as of the Date of Termination and (y) the Executive’s
target Annual Bonus for the fiscal year during which the termination occurs.


(b)Executive further agrees that during the Restricted Period, Executive shall
not at any time, directly or indirectly, induce, entice, solicit or hire (or
attempt to induce, entice, solicit or hire) (i) any employee of the Company,
Weatherford Ireland or any of its Affiliated Companies to leave the employment
of the Company, Weatherford Ireland or any of its Affiliated Companies or (ii)
any former employee of the Company, Weatherford Ireland or any of its Affiliated
Companies who terminated employment coincident with or within three months prior
to the date of the Executive’s Separation From Service.


(c)Executive and the Company agree and stipulate that the agreements contained
in this Section 11 are fair and reasonable in light of all the facts and
circumstances of the relationship between Executive and the Company and agree
that the consideration provided by the Company is not illusory. Executive
further agrees that the restrictive covenants in this Section 11 do not prevent
Executive from using and offering the skills Executive possessed before
receiving the Company’s confidential information. Executive and the Company also
acknowledge that any amount paid under Section 5(b) (if applicable) shall be
deemed paid in part as consideration for the agreements contained in this
Section 11. It is expressly understood and



- Executive Employment Agreement
13

--------------------------------------------------------------------------------



agreed that although the Executive and the Company consider the restrictions
contained in this Section 11 to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in this Agreement is an unenforceable restriction
against Executive, the provisions of this Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein
or the other provisions of this Agreement.


12.Disputed Payments And Failures To Pay. If the Company fails to make a payment
under this Agreement in whole or in part as of the payment date specified in
this Agreement, either intentionally or unintentionally, other than with the
consent of the Executive, then following the fifth day after the Executive
notifies the Company in writing of its failure to pay, the Company shall owe the
Executive interest on the delayed payment at the applicable Federal rate
provided for in section 7872(f)(2)(A) of the Code if the Executive (i) accepts
the portion (if any) of the payment that the Company is willing to make (unless
such acceptance will result in a relinquishment of the claim to all or part of
the remaining amount) and (ii) makes prompt and reasonable good faith efforts to
collect the remaining portion of the payment. Any such interest payments shall
become due and payable effective as of the applicable payment date(s) specified
in Section 5 with respect to the delinquent payment(s) due under Section 5.


13.Successors.


(a)This Agreement is personal to the Executive and shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. The Executive expressly acknowledges that
Weatherford Ireland and its Subsidiaries (and their successors and assigns) are
third party beneficiaries of this Agreement and may enforce this Agreement
(including without limitation Sections 9, 10 and 11 of this Agreement) on behalf
of themselves or the Company. Both parties agree that there are no third party
beneficiaries to this Agreement other than as expressly set forth in this
Section 13(b).


(c)In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, amalgamation, scheme of arrangement, exchange
offer, operation of law or otherwise (including any purchase, merger,
amalgamation, Corporate Transaction or other transaction involving Weatherford
Ireland or any Affiliated Company)), to all or substantially all of Weatherford
Ireland’s business and/or Weatherford Ireland Assets to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement at or
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive’s employment for Good
Reason after a Change of Control, except that, (i) for purposes of implementing
the foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination and (ii) the Company shall be given the
opportunity to cure such breach as described under the proviso to Section 1(o).
For purposes of this Section 13(c), “Weatherford Ireland”



- Executive Employment Agreement
14

--------------------------------------------------------------------------------



shall mean the Weatherford Ireland as hereinbefore defined and any successor to
Weatherford Ireland’s business and/or Weatherford Ireland Assets as provided
above.


(d)Notwithstanding anything in this Agreement to the contrary, the Company shall
remain primarily liable for its obligations hereunder; provided, however, that
if the Company is financially unable to meet its obligations hereunder,
Weatherford Ireland shall assume responsibility for the Company’s obligations
hereunder pursuant to the guaranty provision following the signature page
hereof.


14.Miscellaneous.


(a)THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS. The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect. All words used in this Agreement will be construed to be of such gender
or number as the circumstances require. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.


(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed: if to the Executive, to
the address set forth on the signature page hereto; and, if to the Company, to:
Weatherford International plc, Bahnhofstrasse 1, 6340 Baar, Switzerland,
Attention: Chief Executive Officer, with a copy to Executive Vice President and
General Counsel and an email to legalweatherford@weatherford.com. Notices and
communications shall be effective when actually received by the addressee.


(c)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.


(d)The Company and Weatherford Ireland may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.


(e)The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including without limitation, the
right of the Executive to terminate employment for Good Reason shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.


(f)This Agreement constitutes the entire agreement and understanding between the
parties relating to the subject matter hereof and supersedes all prior
agreements between Weatherford Ireland, any of its Affiliated Companies and the
Executive relating to the subject matter hereof, including without limitation,
the Prior Agreements. In the event of any conflict between this Agreement and
any other contract, plan, arrangement or understanding between the Executive and
the Company (or any Affiliate of the Company), this Agreement shall control.


(g)If the Executive accepts in writing an international assignment to
Switzerland then the provisions of this Agreement will be applied, to the
fullest extent possible, in accordance with the employment laws of Switzerland,
and nothing herein is intended to reduce or diminish the protections afforded by
such laws.



- Executive Employment Agreement
15

--------------------------------------------------------------------------------



15.Section 409A. Notwithstanding anything herein to the contrary, (i) if at the
time of the Executive’s termination of employment with the Company the Executive
is a “specified employee” as defined in Section 409A of the Code and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following the Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to the Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax. The Company shall consult with the Executive in
good faith regarding the implementation of the provisions of this Section 15;
provided that neither the Company nor any of its employees or representatives
shall have any liability to Executive with respect to thereto.







- Executive Employment Agreement
16

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board or relevant committee thereof, the
Company has caused these presents to be executed in its name and on its behalf,
all as of the day and year set forth below.




EFFECTIVE DATE:


 
 
 
Applicable Multiple: three (3)
 
 
 
 
 
Position:
 
_______________________________________________
 
 
 
 
 
 
Address for notices to Executive:
 
 
 
 
Weatherford Management Company
______________________________
 
Switzerland LLC,
______________________________
 
 
______________________________
 
 
 
 
By: ___________________________________________
Reporting to: Chief Executive Officer
 
Name:
Duties: In accordance with Position above
 
Title:
 
 
 
 
 
 









Guaranty by Weatherford International plc


Weatherford Ireland (Weatherford International plc) is not a party to this
Agreement, but joins in this Agreement for the sole purpose of guaranteeing the
obligations of the Company to pay, provide, or reimburse the Executive for all
cash or other benefits provided for in this Agreement and to elect or appoint
Executive to the positions with Weatherford Ireland and provide Executive with
the authority relating thereto as contemplated by Section 3(a)(i) of this
Agreement and as set forth on the signature page hereof, and to ensure the Board
will take the actions required of it hereby.


Weatherford International plc,




By: ____________________________________                        
Name: Bernard J. Duroc-Danner
Title: Chairman, President & CEO



17             
- Executive Employment Agreement

